
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4



FIRST AMENDMENT TO THE
WADDELL & REED FINANCIAL, INC.
1998 STOCK INCENTIVE PLAN


        Waddell & Reed Financial, Inc., a Delaware corporation (the "Company")
previously established the Waddell & Reed Financial, Inc. 1998 Stock Incentive
Plan (the "Plan"). Pursuant to Section 11 of the Plan, the board of directors
(the "Board") of the Company reserves the right to amend the Plan. Pursuant to
the powers reserved in the Plan, the Plan is hereby amended by action of the
Board, effective December 12, 2002 (the "Effective Date").

1.Section 1(i) of the Plan is amended in its entirety to read as follows:

i.    "Director Stock Option" means any option to purchase shares of Stock
granted to an Outside Director.

2.The following definitions are hereby added to Section 1 of the Plan to read as
follows:

"Director Restricted Stock" means any shares of Restricted Stock granted to an
Outside Director.

"Outside Director" means any director of the Company who is not an officer or
employee of the Company, any Subsidiary or any Affiliate.

3.Section 2 of the Plan is amended by (a) adding the following parenthetical at
the end of each of clauses (ii) and (iii) of the third paragraph of Section 2:
"(other than with respect to Director Stock Options and Director Restricted
Stock)"; and (b) adding "and Director Restricted Stock" immediately after "other
than Director Stock Options" in clause (iv) of the third paragraph of Section 2.

4.Section 4(b) of the Plan is amended in its entirety to read as follows:

        (b)  Each Outside Director is eligible to receive awards of Director
Stock Options and/or Director Restricted Stock pursuant to Section 6 of the
Plan.

5.Section 6 of the Plan is amended in its entirety to read as follows:

SECTION 6.    Director Stock Options and Director Restricted Stock.

        (a)  Awards.    Except to the extent otherwise provided in Section 6,
all terms and conditions of Director Stock Options or Director Restricted Stock
shall be established by the Board in its sole discretion (including, without
limitation, the nontransferability and the time or times within which such
Restricted Stock may be subject to forfeiture (subject to Section 13 and
paragraph (e) of this section)). Director Stock Options awarded under the Plan
shall be Non-Qualified Stock Options. Director Restricted Stock shall be subject
to the provisions of Sections 8(b) and 8(c). Director Stock Options and Director
Restricted Stock under the Plan shall be evidenced by a written agreement in
such form as the Committee shall from time to time approve, in conformity with
the terms and conditions the Board has specified with respect to such awards and
the terms of Section 6 and the Plan.

        (1)  Formula-based Director Stock Options or Director Restricted
Stock.    For each calendar year, either (i) 4,500 Director Stock Options or
(ii) an award of 1,500 shares of Restricted Stock shall be automatically granted
to each Outside Director on the first day of each calendar year on which Stock
is publicly traded on the New York Stock Exchange. The determination as to
whether an award is made pursuant to clause (i) or (ii) of this Section 6(a)(1)
shall be made in the sole discretion of the Board.

        The option price per share of Stock purchasable under a Director Stock
Option granted hereunder shall be 100% of the Fair Market Value of the Stock on
the date of the grant of the Director Stock Option. Except as provided in
Section 13, (a) said Director Stock Options shall become exercisable in full six
months from the date of the grant of the option and shall remain exercisable for
a term of ten years and two days from the date such Director Stock

--------------------------------------------------------------------------------




Option is granted, and (b) the restrictions upon said Director Restricted Stock
shall lapse in one-third increments on each of the second, third and fourth
anniversaries of the Grant Date.

        (2)  Non-Formula Based Director Stock Options or Director Restricted
Stock.    In its sole discretion, the Board may, from time to time, award
Director Stock Options and/or Director Restricted Stock hereunder on a
non-formula basis to all or such individual Outside Directors as it shall
select. Such Director Stock Options or Director Restricted Stock may be awarded
at such times and for such number of shares as the Board in its sole discretion
determines. The price of such Director Stock Options may be fixed by the Board
at a discount not to exceed 25% of the Fair Market Value of the Stock on the
date of grant or may be the Fair Market Value of the Stock on the grant date.
Such Director Stock Options shall become first exercisable and have an option
term as determined by the Board in its sole discretion; provided, however, that
except as described in Section 13 and in paragraph (e) of this section, no such
Director Stock Option shall be first exercisable until six months from the date
of grant. Except as described in Section 13 and in paragraph (e) of this
section, the restrictions upon such Director Restricted Stock shall lapse in
one-third increments on each of the second, third and fourth anniversaries of
the Grant Date.

        (b)  Method of Exercise.    Any Director Stock Option granted pursuant
to the Plan may be exercised in whole or in part at any time during the option
period, by giving written notice of exercise to the Company specifying the
number of shares to be purchased, accompanied by payment in full of the purchase
price, in cash, by check or such other instrument as may be acceptable to the
Committee (including instruments providing for "cashless exercise"). As
determined by the Committee, in its sole discretion, at or after grant, payment
in full or in part may also be made in the form of unrestricted Stock already
owned by the optionee (based, in each case, on the Fair Market Value of the
Stock on the date the option is exercised, as determined by the Committee). An
optionee shall have rights to dividends or other stockholder rights with respect
to shares subject to the option when the optionee has given written notice of
exercise and has paid in full for such shares.

        (c)  Transferability.    No Director Stock Option shall be transferable
by the optionee other than by will or by the laws of descent and distribution,
and all Director Stock Options shall be exercisable, during the optionee's
lifetime, only by the optionee; provided, however, that the Committee may (but
need not) permit other transfers where the Committee concludes, in its sole
discretion, that such transferability (i) does not result in accelerated
taxation, and (ii) is otherwise appropriate and desirable, taking into account
any factors considered relevant by the Committee, including, without limitation,
any state or federal securities laws applicable to transferable options.

        (e)  Termination of Service.    Upon an optionee's termination of status
as an Outside Director for any reason, any Director Stock Options held by such
optionee shall become immediately exercisable and may thereafter be exercised
during the period ending on the expiration of the stated term of such Director
Stock Options or the first anniversary of the optionee's death, whichever is
later. Notwithstanding the foregoing sentence, if the optionee's status as an
Outside Director terminates by reason of or within three months after a merger
or other business combination resulting in a "Change in Control" as defined in
Section 13, each Director Stock Option held by such optionee shall terminate
upon the latest of (i) six months and one day after the merger or business
combination, (ii) ten business days following the expiration of the period
during which publication of financial results covering at least thirty days of
post-merger combined operations has occurred, or (iii) the expiration of the
stated term of such Director Stock Option. Upon the termination of a
participant's status as an Outside Director for any reason, all restrictions,
including restrictions regarding forfeiture and nontransferability, placed upon
any Director Restricted Stock held by such participant shall lapse; provided,
however, that the Board may, in its sole discretion, provide for the lapse of
such restrictions in installments and may

2

--------------------------------------------------------------------------------




accelerate or waive such restrictions in whole or in part, before or after the
participant's termination of employment, based on such factors as the Board may
determine, in its sole discretion.

6.Section 8 of the Plan is amended in its entirety to read as follows:

SECTION 8.    Restricted Stock.

        (a)  Administration.    The Committee shall determine the officers, key
employees and consultants of the Company and its Subsidiaries and Affiliates to
whom, and the time or times at which, grants of Restricted Stock will be made,
the number of shares to be awarded, the price, if any, to be paid by the
recipient of Restricted Stock, the time or times within which such awards may be
subject to forfeiture and nontransferability, and all other terms and conditions
of the awards (subject to Sections 8(b), (c), (d), and 13). The Committee may
also condition the grant and/or vesting of Restricted Stock upon the attainment
of specified performance goals, or such other criteria as the Committee may
determine, in its sole discretion. The provisions of Restricted Stock awards
need not be the same with respect to each recipient. Shares of Restricted Stock
may be issued either alone or in addition to other awards granted under the
Plan.

        (b)  Awards.    The prospective recipient of an award of shares of
Restricted Stock shall not have any rights with respect to such award, unless
and until such recipient has executed an agreement evidencing the award (a
"Restricted Stock Award Agreement"), has delivered a fully executed copy thereof
to the Company, and has otherwise complied with the then applicable terms and
conditions. Awards of Restricted Stock must be accepted within a period of
60 days (or such shorter period as the Committee may specify) after the award
date by executing a Restricted Stock Award Agreement and paying the price, if
any, specified in the Restricted Stock Award Agreement. An account for each
participant who is awarded Restricted Stock shall be opened with the Company's
transfer agent or such other administrator designated by the Committee for the
deposit of the shares of Restricted Stock subject to the Award, or, in the sole
discretion of the Committee, each participant may be issued a stock certificate
registered in the name of the participant with respect to such shares of
Restricted Stock. The Committee shall specify that the certificate, if any,
shall bear a legend, as provided in clause (i) below, and/or be held in custody
by the Company, as provided in clause (ii) below.

          (i)  The certificate shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such award, substantially in
the following form:

"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Waddell & Reed Financial, Inc. 1998 Stock Incentive Plan and a Restricted Stock
Award Agreement entered into between the registered owner and Waddell & Reed
Financial, Inc. Copies of such plan and agreement are on file in the offices of
Waddell & Reed Financial, Inc., 6300 Lamar Avenue, Overland Park, Kansas 66202."

        (ii)  The Committee shall require that the stock certificates evidencing
such shares be held in custody by the Company or the transfer agent or such
other administrator designated by the Committee until the restrictions thereon
shall have lapsed, and that, as a condition of any Restricted Stock award, the
participant shall have delivered a stock power, endorsed in blank, relating to
the Stock covered by such award.

        (c)  Restrictions and Conditions.    Shares of Restricted Stock awarded
shall be subject to the following restrictions and conditions:

          (i)  Subject to the provisions of this Plan and the relevant
Restricted Stock Award Agreement, during such period as may be set by the
Committee commencing on the grant date (the "Restriction Period"), the
participant shall not be permitted to sell, transfer,

3

--------------------------------------------------------------------------------

pledge or assign shares of Restricted Stock awarded under the Plan. The
Committee may, in its sole discretion, provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part, before or after the participant's termination of employment,
based on performance and/or such other factors as the Committee may determine,
in its sole discretion.

        (ii)  Except as provided in paragraph (c)(i) of this Section 8, the
participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a stockholder of the Company, including the right to receive any
dividends. Dividends paid in stock of the Company or stock received in
connection with a stock split with respect to Restricted Stock shall be subject
to the same restrictions as on such Restricted Stock. Certificates, if issued
pursuant to Section (b) hereof, for shares of unrestricted Stock shall be
delivered to the participant promptly after, and only after, the period of
forfeiture shall expire without forfeiture in respect of such shares of
Restricted Stock.

        (d)  Termination.    Subject to the provisions of the Restricted Stock
Award Agreement and this Section 8, upon termination of employment by reason of
death, Normal Retirement or Disability, the restrictions upon any Restricted
Stock granted pursuant to Section 8(a) held by the participant shall immediately
lapse. Upon termination of employment for any reason other than death, Normal
Retirement or Disability during the Restriction Period, all shares of Restricted
Stock granted pursuant to Section 8(a) still subject to restriction shall be
forfeited by the participant, and the participant shall only receive the amount,
if any, paid by the participant for such forfeited Restricted Stock.

7.Except as hereby amended, the Plan shall remain in full force and effect.

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.4



FIRST AMENDMENT TO THE WADDELL & REED FINANCIAL, INC. 1998 STOCK INCENTIVE PLAN
